 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs it has been found that the Company, in violation of Section 8 (a) (1) of theAct, has interfered with, restrained, and coerced employees in the exercise by themof rights guaranteed by Section -7 of the said statute, and that the Union, in violationof Section 8 (b) (1) (A), has restrained and coerced employees in the exerciseof such rights, I shall recommend that the Company and the Union be directedto cease and desist in the future from committing their said respective violations ofthe Act.-Upon the basis of the foregoing findings of fact, and of the entire record in thisproceeding, I make th,- following:CONCLUSIONS OF LAW1.Lumber and Sawmill Workers' Union, Local No. 2288, AFL, is, and has beenat all times material to this proceeding, a labor organization within the meaning ofSection 2 (5) of the Act.2.W. B. Jones Lumber Company, Inc., is, and at all times material to thisproceeding has been, an employer within the meaning of Section 2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of Don F.Tooze, the Company has engaged in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act, ache Company has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.-5.By attempting to cause and by causing the Company to discriminate in regardto the hire and tenure of employment of Don F. Tooze in violation of Section 8(a) (3), the Union has engaged in unfair labor practices within the meaning ofSection 8 (b) (2) of the Act.6.By restraining and coercing persons employed by the Company in the exerciseof rights guaranteed to them by Section 7 of the Act, the Union has engaged inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Vanadium Corporation of America,Inc.andUnited Steelwork-ers of America,CIO.Case No. 30-CA-388. October 17,1955-DECISION AND ORDEROn June 1, 1955, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and -desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is denied, as the record,including the exceptions and brief, adequately sets forth the positionsof the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was' committed. Therulings are hereby affirmed.'The Board has considered the Inter-1 Respondent excepts specifically to the following rulings by the Regional Directorbefore the hearing and the Trial Examiner at the hearing: (1) Denial of its motion todismiss the complaint on the ground that the representative of the General Counsel was114 NLRB No. 84. VANADIUM CORPORATION OF AMERICA, INC.429mediate Report,,the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations with certain modifications and additions : 2.1.For the reasons stated in the Intermediate Report, we agree withthe Trial Examiner's findings that Respondent violated Section 8(a) (1) of the Act by Superintendent Maxwell's statement to em-ployee Mowbray that soft drinks and coffee would no longer be pro-vided for employees if the plant were unionized, by Foreman Denton'sstatements to employee Cook concerning the assignment of Sargent towork with 'the concrete mixer crew, and by Denton's statements toSargent that employees could expect less sympathetic treatment andharsher discipline if the Union were successful.We also agree that Respondent violated Section 8 (a) (1) by itsassertions to various individual employees that if the Union won theelection, the plant would go on a 40-hour week, with a consequent re-duction in net monthly pay of $75 to $100 per month for each em-ployee.As described by the Trial Examiner, Maxwell, Respondent'splant superintendent, prepared and distributed to each of its fore- -men a tabulation comparing the wage rates and net monthly earningsat Respondent's plant based on a 48-hour week with those at a neigh-boring plant of another employer which was unionized and workinga 40-hour week.This tabulation showed that although employees atthe neighboring plant received a slightly higher hourly wage, their netmonthly earnings were less than those of Respondent's employees be-cause of the 48-hour week at Respondent's plant, 8 hours of whichwere paid at overtime rates.According to Maxwell, the tabulationwithout authority to proceed with the hearing on the complaint because there was noGeneral Counsel to the Board at the time;(2)'denial of its motion that Respondent'bepermitted to take the deposition of the Board agent who investigated the original chargefiled herein,alleging that the Board agent prepared, or advised the Charging Party inthe preparation of, the amended charge;and (3)denial of its motion that the RegionalDirector's report on objections to the election of November 3, 1954,be withdrawn, andthe objections consolidated with the complaint.As to(1), it is well established that avacancy in the office of General Counsel of the Board does not bar the prosecution ofcomplaints issued by the former General Counsel while in office.N. L. R. B. v. StanleyIGemalo,35 LRRM 2577, 2578(D. C., SDNY),February 25, 1955;see alsoBonwit Teller,Inc,96 NLRB 608, 197 F.2d 640, 644,enforcement denied on grounds not relevanthere.With respect to (2), assuming the facts alleged in support of the motion,such actionby the Board agent was not improper or prejudicial to the RespondentAs to(3), it isclear that the Respondent was afforded opportunity to litigate all matters relevant tothe complaint,including relevant natters involved in the objections to the election, andwas therefore not' prejudiced by the denial to consolidate the cases.The foregoingrulings are hereby,affirmed:2The Trial Examiner inaccurately states in the Intermediate Report that Maxwelltestified that he told employee Mowbray that in his opinion a union would do no good,and that lie posed to Mowbray a question as to what the attitude of the Company shouldbe toward an employee who had been treated liberally in the past if a union came in.Maxwell,although questioned as to what he told Mowbray,actually stated what Mowbraytold him.We therefore do not adopt this statement by the Trial Examiner. This doesnot affect our ultimate conclusion,however, as no finding is based specifically on' theinaccurate statement,and the record fully supports the Trial Examiner's finding thatMaxwell conceded that he insinuated to Mowbray that a union victory would mean nomore favors for employees. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas prepared merely to contradict union claims of higherearnings atthe other plant.However, when the foremen sought out the individualemployees to show them the tabulation, they did not limit their use ofthe tabulation to this purpose.According to testimony credited by theTrial Examiner, after indicating to employees by means of the tabula-tion that a 40-hour week would reduce their net earnings by $75 to$100 per month, the foremen asserted flatly that if the Union won theelection, the plant would go on a 40-hour week. In the circumstances,we find that these assertions, conditioned as they were solely on union-ization ofthe plant, without any accompanying explanation of theeconomic factors or anticipated union policies 3 which theRespondentclaims werethe basis for announcing a possible 40-hour week, con-stituted a thinly veiled threat to the employees that the Respondentwould reschedule their work so as to reduce their earnings if theUnion won the election 42.We agree with the Trial Examiner's finding that the failure ofemployee Latchaw to give prior notice of his absence from work onthe night of November 7, 1954, was a pretext utilized by Respondent todischarge a known union adherent, and that Latchaw's discharge vio-lated Section 8 (a) (3) of the Act.We note particularly the inconsistent explanations of the allegedmotivation for Latchaw's discharge given by Latchaw'sforeman,Bobby Newland, who recommended his discharge.As indicated bythe Trial Examiner, Newland had shown little or no concern over aprevious unannounced absence by Latchaw approximately 4 to 6 weeksearlier,but, according to Newland, he discharged Latchaw for his un-announced absence on the night of November 7 becausea particulargrinding job requiringa fullshift had been scheduled for that night,and the failure of Latchaw to give notice of his intended absence be-forethe shift began prevented Newland from holding a man fromthe earlier shift to replace Latchaw.However, Newland himself laternegated hisassertionthat the difficulty occasioned by the lack of suchnoticebefore the shift began was the cause of Latchaw's discharge, bytestifying that if he had discovered by 8 o'clock in themorning thatLatchaw had given notice to any one of severalsources inthe plant,he would not have discharged Latchaw, and he conceded that employeeColdiron was, an authorized source through whom Latchaw could,givenotice.Newland further admitted that at least by 3 or 4 o'clock thesame morning Coldiron told him that Latchaw had informed Coldironof his intended absence, although Newland could not recall whetherColdiron gave any reason for Latchaw's absence. Considering New-a CfA. L. Gilbert Co ,110 NLRB 2067, 2073, where an employer was found not tohave violated Section 8 (a) (1) by stating to employees the fact that the union contractin the area required a 40-hour week,as contrasted with their regular 45-hour week.4PriceValley Lumber Co.,106 NLRB 26, enfd as mod. 216 F 2d 212 (C. A. 9). VANADIUM CORPORATION OF AMERICA, INC.431land's shifting and inconsistent explanations,together with the cir-cumstances surrounding Latchaw's discharge,as described in theIntermediate Report, we agree with the Trial Examiner's conclusiont1 at,the reasons assigned by Respondent for the.discharge were pre-texts,and we so find.'3.We also agree with the Trial Examiner's finding that Respond-ent discharged Elton Wieland because of his activities on behalf ofthe Union,and thereby violated Section 8 (a) (3) of the Act. TheRespondent excepts to the Trial Examiner's finding, and to his state-ment that he did not consider Wieland's credibility of controlling im-portance,contending in essence that if Wieland's testimony is notcredited completely,there is no basis for finding that Wieland was dis-charged for his own union activities instead of for cause.We do notg.T,ee.with Respondent's contention.,The Trial Examiner's finding"that Wieland's discharge was discrim-inatorily motivated is based on two factors:the combination of cir-cumstances surrounding the discharge, and the failure of Plant Super-intendent Maxwell to give a credible explanation of his reasons fordischarging Wieland.The Trial Examiner did not credit Maxwell'sassertion that lie had decided as early as August 1, 1954, to dischargeWieland, but postponed doing so because he feared it might be in-terpreted as a discriminatory discharge,-and we perceive no basis inthe,.record for reversing—this credibility resolution.He also did notcredit the reasons advanced by Maxwell for the discharge in his testi-mony and in the memorandum which Maxwell prepared on about thedate of the discharge,because of exaggerations and discrepanciesshown by evidence apart from Wieland's testimony.For instance,Maxwell testified that although it was not the only cause of the dis-charge, the event which determined him to discharge Wieland wasWieland's third or fourth request.for a transfer because of dissatis-faction,made in July 1954.But Paxton,the foreman to whom Wie-land first spoke about a possible transfer in July, testified that whenWieland. asked him about a transfer,Wieland gave the reason thatsome of his friends worked for Paxton,and he would like to work withthem.Paxton told Wieland's foreman,Knickerbocker,aboutWie-land's inquiry,and Knickerbocker spoke of it to Maxwell,but theres As contended by Respondent in its exceptions, Latchaw admitted that he was awarethat he should have notified the plant betore his absence.However, we find no meritinRespondent's contention that it was prejudiced by the Trial Examiner's failure to sostate specifically in the Intermediate Report, as our ultimate conclusions are not basedon any lack of knowledge by Latchaw that lie should have done soAlso, contrary toRespondent's exceptions, we find that for the purpose of analyzing Newland's explanationsin determining whether Latchaw's admittedly unannounced absence was the real causeof his discharge, it is immaterial that it was Latchaw's wife who telephoned ColdironNewland _We agiee_with the Respondent. that whether Latchaw believed lie had madeadequate arrangements for notifying Newland is also immaterial, and we do not adoptthe. Tcial ,Examiner,'s statement to this effect, but this does not, affect our ultimateConclusion. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDis no evidence that Maxwell was told that the inquiry was made be-cause of Wieland's current dissatisfaction, 'and in fact it was notmade for this reason.More important, of the previous 4 or 5 transfersactually undergone by Wieland, it appears that only 1, the transferfrom Foreman Denton's shift to Foreman Knickerbocker's shift onJanuary 27, 1954, was at Wieland's request or caused by his difficul-ties.Wieland's transfer to the carpenter crew for work on a soda ashbin about a month after he began work for the Respondent is not al-leged to have been made at his request. In the memorandum explain-ing Wieland's discharge, Maxwell listed as a complaint the fact thatdifficulties with fellow employees caused Wieland's transfer from thecarpenter crew back to 'the mill, but Prior, foreman of the carpentercrew, testified thatWieland was transferred only after the job onthe soda ash bin was completed.Maxwell further urged as a com-plaint in his testimony in connection with previous transfers that Wie-land "took a job driving a truck, and didn't like it," and then went,towork for the carpenter crew.He did not testify that Wieland re-quested a transfer to the truckdriving job.Wieland testified that hehad taken a job driving a salt truck in February 1954, shortly after hehad been transferred to Knickerbocker's shift, but explained that hetook the job at Maxwell's request, with the understanding that hewould be permitted to give it up if he could not stand the work becausethe job required working from -13 to 16 hours each day.Maxwell,though called in rebuttal, did not contradict this. It is clear thatafter giving up the truckdriving job, Wieland returned to his assign-ment on Knickerbocker's shift, and did not go to the carpenter crewas stated by Maxwell.According to Maxwell, his knowledge of the various incidents re-cited as complaints against Wieland was acquired "basically from theshift foremen."Knickerbocker, who was Wieland's shift foremanfrom January 27, 1954, until his discharge in November 1954, testi-fied that he last discussed Wieland with Maxwell in July 1954, atwhich time he told Maxwell that Wieland sometimes wandered aroundand talked to other employees after he finished a job, but that Wieland"done his work."Knickerbocker stated that he did not have occasionto complain about Wieland at any time between July and the timeof the discharge.On the basis of the foregoing, and the additional factors related bythe Trial Examiner in his analysis of Maxwell's testimony, we findthat the Trial Examiner was justified in not crediting the reasons ad-vanced by Maxwell as the true cause for Wieland's discharge. Inview of Respondent's antiunion attitude, as manifested by its viola-tion of Section 8 (a) (1) of the Act, the outspoken character of Wie-land's union adherence, his peremptory discharge immediately afterthe election-in which he acted as union observer despite the fact;that VANADIUM CORPORATION OF AMERICA, INC.433his foreman had found no cause for complaint for 3 months, and thefact that Maxwell's complaints against Wieland were exaggerated orinaccurately related, we find that Wieland was discriminatorily dis-charged for his union adherence in violation of Section 8 (a) (3) ofthe Act.ORDER-Upon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that Vanadium Corporation of America, Inc., Durango,Colorado, its agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,CIO, or in any, other labor organization of its employees, by discrim-inating with regard to the hire and tenure of employment or any termsor conditions of employment of its employees.(b)Threatening to reduce the workweek of its employees, to with-draw favors from or give unsympathetic treatment to employees, orotherwise threatening to discriminate against employees for engagingin union activities or other concerted activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Steelworkers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Lloyd Latchaw and Elton A. Wieland immediate andfull reinstatement to their former or substantially equivalent po-sitions without prejudice to their seniority or other rights and priv-ileges, and make each of them whole for any loss of pay he may havesuffered by reason of Respondent's discrimination against him, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its Durango, Colorado, plant, copies of the notice at-tached hereto marked "Appendix." 6 Copies of said notice, to be fur-nished by the Regional Director for the Seventeenth Region, shall,after being duly signed by Respondent's representative, be posted' byRespondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuousplaces, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that such noticesare not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for the SeventeenthRegion inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.U In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords' "Pursuant to a Decree,of the UnitedStates Courtof Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in United Steelworkersof America, CIO, or in any other labor organization of our em-ployees, by discharging them or by in any manner discriminatingin regard to their hire or tenure of employment, or any term orcondition of their employment.WE WILL NOT by means of threats to reduce the workweek ofour employees, or to withdraw favors from, or give unsympa-thetic treatment to, employees, or to otherwise discriminateagainst employees, interfere with,. restrain, or coerce our employ-ees in the exercise of rights guaranteed in Section 7 of the Act.WE WILL offer to Lloyd Latchaw and Elton Wieland immedi-ate and full reinstatement to their former or substantially equiv-alent positions without prejudice to their seniority or other rightsand privileges previously enjoyed, and make each of them wholefor any loss of pay suffered as a result of the discrimination prac-ticed against them.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist UnitedSteelworkers of America, CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other' mutual aid or protection, VANADIUM CORPORATION OF AMERICA, INC. .435and to refrain from any or all of such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.VANADIUM CORPORATION OF AMERICA, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filedby UnitedSteelworkers of America,CIO, hereincalled theUnion, the GeneralCounselof the National LaborRelations Board issued his com-plaint dated December 20, 1954, alleging that VanadiumCorporationof America,Inc., hereincalled theRespondent,had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a) (1) and (3) andSection 2 (6) and(7) of theNational Labor Relations Act, as amended,61 Stat. 136,herein calledthe Act.In respect to unfair labor practices,the complaint alleges that the Respondent dis-criminatorily discharged its employeesElton A. Wieland and Lloyd Latchaw onNovember 5 and8, 1954, respectively,because of their membership or interest in,or activitiesin behalf of,the Union, and on various dates in September,October, andNovember,1954,interrogated employees concerningunionmembership,sympathy,and activity; and interferedwith,restrained,and coerced employees in the exerciseof rights guaranteed in Section7 of the Act, by threatenedreprisals and promisedbenefits.Respondent'sanswer admits the jurisdictional allegations in the complaint anddenies the commission of unfair labor practices.Pursuant to notice,a hearing was heldbeforethe duly designatedTrialExaminerinDurango,Colorado,on February21, 22, and 23 and April 12, 13, and 14, 1955.All parties were represented and were given opportunity to participate fully in thehearing.Briefshavebeen received from counsel for the General Counsel and forthe Respondent.Uponthe basis of the record,and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find that the Respondent is a NewJersey corporation engaged at Durango,Colorado, in the reduction of uranium andvanadium ores. Its annual production exceeds 1 million dollars in value.Uraniumconcentrates are delivered upon direction of the Atomic Energy Commission in ac-cordance with the terms of contracts running between that Commission and theRespondent.I find that the business of the Respondent is in commerce and affectscommerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of the-Respondent.III.THE UNFAIR LABOR PRACTICESThe violations of the Act,which it is alleged have occurred,took place in a periodduring the fall of 1954 when the Union was conducting a campaign designed to securestatus as bargaining representative of Respondent's employees.John A.Maxwell,Respondent's plant superintendent,testified that in July he heard rumors to the effectthat an organizational campaign by the Union might be in prospect and that the387644-56-vol. 114-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDrumors appeared to attain some substance about August 1.The recordindicatesthat the first communication from the Union to the Respondent concerning a claim ofrepresentative status was dated October 13.Shortly thereafter a consent-electionagreement was signed and an election was held on November 3. Of the 192 ballotvotes counted, only 70 favored the Union.Concerning Interference, Restraint, and CoercionAs has been said, Superintendent Maxwell became aware of the Union's intentionto organize employees in July.As the tempo of the union campaign increased, thesubject of organization became a frequent topic of conversation among employeesand their foremen. In October, Superintendent Maxwell prepared a tabulation ofwage comparisons between those existing at Respondent's mill and those in effect ata similar operation in Monticello, Utah.Maxwell instructed his foremen to exhibitthe tabulation to employees. In sum, the comparison showed that Respondent's em-ployees, although in most categories drawing a lesser hourly rate than those at Monticello, received a higher monthly income because they worked 6 days a week, the lastday at overtime rates.There is evidence that Respondent's employees were warnedof the hazards facing them should they support the Union on the occasions now to berecited.Foreman Bobby Newland told Lloyd Latchaw that if the Union won theelection the overtime day would no longer be scheduled, with the result that Latchawwould lose $75 to $100 a monthin earnings.Foreman Knickerbocker told EltonWieland that the Union's success in the impending election would result in a changeto a 5-day week schedule, with a consequent loss in wage to Wieland of $70 to $75a month. Foreman Denton told Norton Brewer that if the Union won the plant wouldgo on a,40-hour week basis. Superintendent Maxwell told H. K. Mowbray that if theUnion won the Respondent's practice of serving free soft drinks and coffee would beceased and that employees no longer would be permitted to work additional hourstomake up for time lost by layoff. Foreman Knickerbocker told Mowbray that aunion victory meant a 5-day week and made the same comment to Joe Archuleta andEdward Lambert. Foreman Denton told Dudley Sargent that the Company intendedto train men for certain operations so that in the event of a union victory the Respond-ent could quickly change to a 5-day week; that the foremen'then working would betransferred to other plants and supervisors would be sent in who, not having a back-ground of friendship with the workers, would make things tough for them.In lateOctober Foreman Denton told Manuel Mantoya that if the Union won the employeeswould lose free coffee and soft drinks and would be put on a 5-day week.Dentonwent on to say that in such an event he, Denton, would be discharged.Foreman Newland testified that he had a discussion with Latchaw concerningthewage comparison but was unable to recall what was said on that occasion.Foreman Denton was not questioned concerning the conversations with Brewer,Sargent, and Mantoya and did not refer to them in his testimony.SuperintendentMaxwell testified that when he first heard that the Union wasattempting to organize the employees he instructed his foremen that the employeeshad a right to select a bargaining representative and that none of the supervisorsshould intimidate or coerce them in that connection.The wage comparison chart,Maxwell testified, was prepared to show the employees that union promises of higherearningswere not substantiated in a comparable plant where they were the bargainingrepresentative.Maxwell conceded that he might have insinuated to Mowbraythat a union victory in the election might mean no more favors from the Company,but denied that he specifically threatened that the Company would quit the practiceof serving free coffee and soft drinks, saying that he merely suggested the prob-ability of such action. In the same conversation, according to Maxwell, he toldMowbray that in his opiniona unionwould not do any good and posed the questionof what the attitude of the Company should be toward an employee who had beentreated liberally in the past if a union now came in as representative.Because ofhis belief, according to Maxwell, that the Union after certification would ask fora shorter workweek, he posted the trainee jobs earlier referred to, and when itseemed probable before the election that the Union would be unsuccessful, had thepostings withdrawn.Foreman Knickerbocker testified that following instruction he showed the wagecomparison chart to Wieland and to other employees, but in substance did nomore than express the opinion that the 40-hour week was a possibility.He concededthat he backed this opinion by a wager with Mowbray in the amount of $5 that a.unionvictory wouldmeana change to a 40-hour week.Joe Archuleta, an employee who actedas oneof theunion observers duringthe conduct of the election, testified that while at work the next morning Assistant VANADIUM CORPORATION OF AMERICA, INC.437SuperintendentVesper approached and said that he was "surprised" that Archuletahad identified himself with and supported the Union.Vesper went on to say, in thewords of Archuleta, that he had "personal hardfeelings" concerningArchuleta'sconduct and that others employed in the mill shared his reaction.Vesper then asked,"How do you think Mr. Maxwell and Mr. Viles [one of Respondent's vice presidents]feel about it?"Archuleta answered that he did not think they felt as Vesper did.Vesper went on to say that Archuleta and Wieland had been most prominent amongthe union adherents, that had the Union won the employees would have gone ona 40-hour weekly schedule with substantially reducedearnings.Archuleta protestedthat the men had no desire for such a short workweek but Vesper insisted that sucha change would have resulted.Vesper testified that on this occasion he told Archuleta he was surprised to seehim at work for he thought that Archuleta would quit when the vote wentagainsthis choice.Vesper admitted that he told Archuleta of his disappointment in thelatter's action in supporting the Union, expressing a belief that Archuleta was thustrying to deprive his fellow workers of benefits.Vesper denied making any referenceto Maxwell or Viles in this conversation but did not mention that aspect of Archuleta'sversion referring to the 40-hour week or to the prominence of Wieland as a unionsupporter.Threats that selection of a union will result in a shortened workweek with aconsequent substantialloss inwages is patently coercive. I credit the undeniedtestimony of Latchaw as to Foreman Newland, and Brewer and Sargent as to Fore-man Denton, that such threats were made. I do not believe Knickerbocker's testi-mony that any comment he made in such connection was couched in phrases ofpersonal opinion.Knickerbocker manifested his faith in the validity of his predic-tion by wagering with Mowbray that it would prove to be correct thus adding forceto his words.Vesper said, I find, that had the Union won, a 40-hour week wouldhave resulted and chided Archuleta for subjecting his fellow workers to such a hazard.Maxwell's intimation to Mowbray that union success would probably result in aloss of such benefits as free soft drinks and coffee is not softened because he did notthen say that such a development was certain. By his own admission, in the sameconversation,Maxwell suggested that with a union in the mill employees could nolonger expect the same sympathetic treatmentas inthe past.Posting of the traineejobs evidenced to the employees a seriousintentionon the part of Respondent tochange to a 40-hour week in the event of union victory. The explanation that asensible regard for the needs of the employer dictated such a maneuver is whollyunpersuasive.Maxwell knew thatmanagementsets the hours of work in the milland he could not in good faith have believed that if the Union won the election ashorter workweek would result if management did not agree to it.I find that the assertions to employees that success of the Unionmeanta shorterworkweek with a diminution of earnings, that soft drinks and free coffee would nolonger be provided, and that employees could expect less sympathetic treatment andwould be subjected to harsher discipline were part of a planned campaign to woothe workers away from supporting the Union's bid for votes. Because theseassertionsconstituted threats that management would deprive employees of benefits then enjoyedand would impose undesirable working conditions they were coercive and constituteda violation of Section 8 (a) (1) of the Act.'Dudley Sargent, who first became Respondent's employee in May 1952, hurt hisback in the spring of 1954.Upon his return to work, Sargent was given lighterwork than he had performed before, at a smaller wage than he had previously,earned.Shortly after his return Foreman Denton placed him at work on a dryer.Sargent told Denton that the work was too heavy for him and that he could nothandle it.Maxwell, who learned of this circumstance, told Denton to find otherwork for Sargent and Denton did so.Maxwell told Sargent not to do any heavylifting and told Denton to take it easy with him.About October 25 Sargent saw anotice on Respondent's bulletin board that employees were invited to apply fortrainingin certain jobs, and told Denton of his intention to file application for oneof them.Denton said that the trainees would be needed on these operations whenthe Respondent changed to a 5-day week, but told Sargent that he could not standthe shoveling on the precipitation job, one of those listed.Denton said that the jobswere not yet open and that if the Union did,not win the election the trainees wouldnot be needed.assigned Sargent to work with a crew on the cement mixer.Melvin Cook testifiedthat on November 7 he was in charge of the crew on the concretemixerand askedMasterMechanic Prior for additional help.Prior sent him to Denton.Upon1Tho-masonPlywood Corporattion,109 NLRB'1898, enfd. 222 F. 2d 364 (C. A. 4). 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting with Denton, according to Cook, Denton said that he had aready dispatched2 men to the job, 1 of them Sargent.Cook commented that he doubted Sargent'sability to handle the job because of his weak back.Denton answered "crucify him,"make things as miserable as possible for him, do anything to get rid of him, "That'sinstructions."Denton went on to say that a lot of union "agitators" were goingto learn their lesson; some had already been discharged, among them Elton Wieland,and more would be.=Foreman Denton testified that he did not recall using the word, "crucify" in speak-ing to Cook about Sargent on November 7.Denton did not deny saying on thisoccasion that union supporters were "going to learn their lesson" but'asserted thathe did not recall using Wieland's name in that connection.On the latter point,Denton conceded that upon consideration of the testimony of Cook and JoeArchuleta,2 he must have spoken as they testified. I regard this as a somewhatoblique admission on the part of Denton that the testimony of Cook as corroboratedby Archuleta constitutes an accurate account of Denton's words.Denton admittedin his testimony that he knew Sargent to be one who favored the UnionAside fromsaying that he failed to recall the remarks attributed to him, Denton made no denialof a purpose to assign Sargent toCook as a partof a program to enable unionadherents to "learn their lesson "Whether the assignment then given Sargent was in fact an undesirable one is out-side the issues framed by the complaint and answer and no remedy is sought exceptin respect to the words uttered by Denton on that occasion. I find that Dentonspoke as Cook and Archuleta testified.Cook was then a leadman and no contention-ismade that he possessed supervisory authority within the meaning of the Act.Archuleta,was a truckdriver.Both were listed by the Respondent as eligible voters inthe election. I find that by saying that union supporters would learn their lesson whilemaking an assignment of Sargent which Cook felt was beyond Sargent's physicalability to handle, by telling Cook to "crucify him" and to treat him so harshly asto induce Sargent to quit, Denton deliberately conveyed the message to`Cook thatsupporters of the Union were to be treated in a discriminatory fashionBy speak-ing as he did Denton interfered with, restrained, and coerced employees-in,.theexercise of rights guaranteed in Section 7 of the Act and the Respondent therebyviolated Section 8 (a) (1) of the Act.Lloyd Latchaw, a laborer, was hired in August 1953 after a previous period ofemployment in 1949. In late July 1954 Bobby Newland became Latchaw's foremanand the two remained in that situation until Latchaw's discharge on November 8.Latchaw signed a union designation card in late August.As has been said, Newlandtold Latchaw that if the Union won the election the employees would no longer bepermitted overtime work, with a loss to Latchaw of $75 to $100 a month in wages.Latchaw said that he did not believe it.Newland then inquired what grievanceLatchaw had and the latter replied that he had not received a promised promotionand that it was his belief that employees doing the same work should receive thesame pay. Immediately after this conversation, according to the credited and un-denied testimony of employee George Bjorn, Newland remarked that he had "justbumpedintoJohn L. Lewis."Some time in August Latchaw failed to report for his shift and when he appearedfor work the next day Newland commented that he had missed -him.Latchaw'saidthat'he had-'overslept, whereupon Newland remarked that Latchaw could not makeany money that way. In early November Latchaw had an arrangement with anotheremployee, Lyle Coldiron, to ride to work in Coldiron'scar.On the evening ofNovember 7 Latchaw's wife phoned the Coldiron residence and told Mr. Coldironthat because he was ill Latchaw would not go to work that night.Coldiron receivedthe message from his wife, but assuming that Latchaw had independently reportedthe situation to the mill, said nothing of it when he came to work at midnight.About 1:30 or 2 in the morning of November 8, Foreman Newland asked Coldironwhat had happened to Latchaw.Coldiron said that Latchaw had phoned that hewas ill.The next evening, having again received a message from Mrs. Latchaw thather husband was still ill and would not be at work, Coldiron asked another employee,George Shelton, to tell Newland of this circumstance.When Latchaw reported forwork after missing two shifts, Newland told him that he was terminated.Bobby Newland,Latchaw's foreman, testified that he had received no prior notifi-cation of Latchaw's intention to be absent on the early morning shift of November 8and that,because of a grinding job then scheduled,he had to shut down anotheroperation on his shift to provide a man to do that work.About 3 or 4 that morning,2 Archuleta testified that he overheard a part of this conversation.His testimonyconcerning that part coincides with that of Cook. 'VANADIUM CORPORATION-OF AMERICA,` INC.439according to Newland,he asked Coldiron'3 what had happened to Latchaw and thenlearned for the first time of the telephone call to Coldiron's home.Newland testifiedthat he did not recall whether Coldiron gave any reason for Latchaw's absence.About 7:30 a. in.on November 8, still according to Newland,he checked all thepoints in the plant where a telephone message concerning an intended absence mighthave been received from Latchaw,and, finding that none had been,toldMaxwellthat Latchaw should be discharged.On the same occasion and for the same reason,according to Newland, he recommended the discharge of another employee, DonaldHaga.According to Newland both Haga and Latchaw had previously been absentwithout notifying the mill.Newland testified that he knew nothing about Latchaw'sdisposition toward the Union,but conceded that he had talked with him concerningthe wage rate comparison.Newland testified that he would have been content hadLatchaw notified anyone of his intention to be absent,provided the message was de-livered to him in time so that he could arrange to hold over a man from the earliershift to help in the grinding operation.Superintendent Maxwell testified that when he received Newland's recommenda-tion that Latchaw and Haga be discharged he independently investigated those pointsin the mill where either might have left a message of intended absence,and finding norecord of any, concurred in the recommendation of discharge.Maxwell also testi-fied that he had no knowledge concerning Latchaw's feeling toward the Union.Ac-cording to Maxwell,a plant rule required employees to notify the mill of any in-tended absence and failure to do so provided ground for dismissal.Norton E. Brew-er, a relief operator who acted as relief foreman for 1 day a week,testified that in1951 a notice posted in the plant said that unreported absences of more than 3 dayswould provide ground for dismissal.According to Brewer he reported on 1 oc-casion.in 1953 to Maxwell that an employee,;Manuel Chavez,had been absent for 3days.Maxwell said to give him another day'When Chavez did not report on thefourth day he was discharged.Edward A.Lambert,a relief operator who also servedas foreman 1 day a week,testified that it was a 3-day unreported absence which pro-vided ground for dismissal.Newland testified that the sole purpose of the discharge was to demonstrate toother employees that failure to report an intended absence would not be tolerated.The record does not indicate and no contention is made that prior to November 8Latchaw was other than a satisfactory employee.There is no substantial evidencethat the Respondent or Newland had encountered any particular problem in respectto absenteeism.When Latchaw failed to report in August he sent no message tohis foreman that he would be absent yet Newland made little point of the incidentand in no respect warned Latchaw that he was endangering his job tenure. But inNovember,after a union campaign,itwas different.No doubt Latchaw was some-what remiss in not making certain that Coldiron would report Latchaw's conditionto Newland or in some other manner ensuring that a proper and timely notice of his,intended absence reached Newland.I have, however,no doubt but that Latchawbelieved that he had, through Coldiron, made adequate arrangements for such notice.In the circumstances as Newland and Maxwell understood them on the morning ofNovember 8 the penalty of discharge which was then exacted of Latchaw seemsharsh and unwarranted.But Respondent'spersonnel policies are not my concernand if in application they result in what may seem an inequitya locus penitentiaemustbe sought elsewhere.The basic question now must be answered.Did Latchaw'sdischarge flow from a violation of Respondent's rule or did it result from someimprovisation by Newland and Maxwell tailored for adaption to Latchaw.ThatHaga was discharged on the same day in somewhat similar circumstances does notprovide a final answer.The record does not indicate that he was ill or that hehad attempted in any manner to inform his foreman of his intended absence.Brewer's testimony that in the case of Manuel Chavez,Maxwell would not author-ize a discharge until Chavez had been absent 4 days stands undenied.There mayhave been some valid reason why Chavez should have been treated more consider-ately that Latchaw but the record does not supply it. I believe that the reason forLatchaw'sdischarge is to be found in Respondent'sdeep seated antipathy towardthose employees who would have a union represent them.Maxwell revealed his,feelings in that connection when he told Mowbray that coffee, soft drinks, andsympathetic treatment would be lost if the Union won the election.Vesper toldArchuleta that he was surprised to see him still at work-the suggestion being thathe should not be. Because of Respondent's attitude toward the exercise of the rightto self-organization,I am convinced upon the basis of the entire record that it pur-3 Newland knew of Latchaw's riding arrangement with Coldiron. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDposely pursued a discriminatory policy after the election toward those who had beenunion supporters.The assignment of Sargent by Denton on November 7 is one ex-ample, the discharge of Wieland, yet to be discussed, is another, and the discharge ofLatchaw is one more. In the circumstances recited, I do not believe that Latchawwould have been discharged on November 8 had it not been Respondent's design toseize such an opportunity to discriminate against a union supporter in a situationwhere its action might have some color of legality.I do not credit Newland's testi-mony that he was unaware of Latchaw's feeling toward the Union.Newland hadcharacterized Latchaw's attitude 'toward the Union as reminiscent of John L. Lewis.The probability that Maxwell knew of Latchaw's sympathies is great and, I believe,serves to explain his concurrence in Newland's recommendation that Latchaw bedischarged.Truly the "liberal" policy toward employee shortcomings had under-gone a change as Maxwell suggested to Mowbray it might.Newland conceded thathad he discovered near the end of the shift on the morning of November 8 that Lat-chaw had in fact called someone at the mill on the evening of November 7 to reporthis illness no discipline would have been imposed.Why Newland was not satisfiedwith the information he received from Coldiron to that effect in mid-shift is un-clear to me. In either case Newland would not have been informed in sufficient timeto retain an employee from the earlier shift to replace Latchaw.I find that Latchaw's failure to appear for work on his shift provided a pretextto the Respondent to accomplish the discharge of a known union adherent and thattheRespondent accepted the opportunity thus provided.By the discharge ofLatchaw in these circumstances and for such a discriminatory reason the Respondentdiscouraged membership in and activity in behalf of the Union and thereby violatedSection 8 (a) (3) and (1) of the Act. I so find.Elton A. Wieland, first hired in July 1953, was discharged by action of Maxwellon November 4, 1954, the day following the representation election.Maxwell testifiedthat the discharge decision was made by him about August 1 upon the basis of asurvey of Wieland's conduct.According to Maxwell, Wieland caused dissention andunrest among his fellow workers and that some refused to work with him. Par-ticularly,Wieland became angry with Carlos Archuleta and threatened to havehim discharged; refused to pull a press for Kenneth Hermes, although it was hisjob to do so, and later became abusive toward Hermes because of the incident;was transferred from a carpenter crew because he could not get along with hisfellow workers; asked for a transfer from Foreman Denton's crew because he couldnot get along with Denton; and asked for a transfer from Foreman Knickerbocker'screw for the same reason.This last request,Maxwell testified, moved him to thedecision to dischargeWieland as it convinced him, he said, that Wieland was trulyunable to work in harmony with others at any point in the mill.However, at aboutthe time this last information concerning Wieland reached him he also learned thatthe Union was seriously attempting to organize the employees and, although withoutinformation that Wieland was in any way identified with the Union or its purpose,decided that his discharge might in some quarters for some reason be construedto be motivated by that circumstance.Also at about this time, Maxwell was aboutto leave for" his vacation.Foreman Knickerbocker came to him and asked whatshould be done if Wieland had trouble with other employees during Maxwell'sabsence.Maxwell said that Wieland should be assigned to the extent possible tojobs where he could work alone or with one other man and that Wieland would bekept at work "until this union deal blew over."A number of employees testified concerning difficulties with Wieland.Other thanto the extent outlined in Maxwell's summation of the case against Wieland setforth above, it is unclear how many of these incidents came to his attention beforethe discharge was accomplished.For a period estimated in the testimony variously as from 6 weeks to 4 months,Wieland worked in a crew whose leadman was Melvin Cook. Sometime during thisperiod, according to Elmer Slaten, Cook's foreman, Wieland complained that hecould no longer work under Cook's direction. Slaten reported the matter to Main-tenance Superintendent Dale Prior who said that Wieland would have to remain wherehe was. Ivan B. Walker, the head mechanic under Prior, testified that Wieland saidhe could not get along with Cook because of the latter's overbearing manner.Everett Alexander, a carpenter, testified that he heard Wieland say that he couldno longer work under Cook. Prior testified that Wieland complained to him aboutCook on several occasions; that on one such, Wieland said that Cook acted as ifWieland knew nothing about carpenter work, and thatifCookdid not stop"messingaround" Wieland would knock him down.Cook, who because of injury of illness has not performed work for the Respond-ent since some early date in this year,testified that he had no complaint aboutWieland's work and knew of no difficulty between Wieland and other members of the .VANADIUM CORPORATION OF AMERICA, INC.441crew:Wieland denied that he voiced any criticism of Cook or threatened on anyoccasion to refuse to work longer under Cook's direction.Kenneth Hermes testified that on the occasion he asked Wieland and Bacus to pullthe press Wieland said that he did not intend to do so. Two or three days later,according to Hermes, Wieland said that if Hermes ever bothered him again hewould whip him.Hermes testified that he did not report the incident to his fore-man, Knickerbocker.Amado Cordova testified that in early October Wieland said that because the Com-pany blamed the Mexican employees for the appearance of the Union, they wouldbe fired if the Union lost the election.Cordova reported this conversation to Fore-man Knickerbocker and also to Superintendent Maxwell.The latter told him thatthere was no substance in Wieland's warning.Donald Cowan testified that in late October Wieland accused him of report-ing to management the names of some union adherents and threatened that if he,Wieland, lost his job on that-account he would whip Cowan.Wieland acknowledgedhis error a few days later and apologized for it.Murrey Baer testified that Wieland worked under him for a half day and spentmost of that time loafing and complaining about what a dirty job he had and howlittle he thought of his Employer and fellow employees.Edwin Waters testified that in late September or early October 1954, Wielandq accused him of backing out of the Union and warned him to be careful who hetalked to or what he said or he might get a hole in his head.Gla Paxton, once Wieland's foreman but now a roaster operator, testified that inJuly 1954 Wieland asked Paxton to arrange a retransfer to Paxton's shift. Paxtonreported the request to Maxwell who said that it could not be done. Sometime duringthe first month of Wieland's employment, according to Paxton, Wieland assertedthat Paxton was putting all the dirty work on him, but later in the day admittedhis error and apologized.Foreman Denton testified that in late January 1954 he saw Wieland going to hiscar before the end of the shift, and when Wieland saw that he was observed,profanely accused Denton of pushing all the dirty work on him.Foreman Knickerbocker testified that between August 1 and the date of hisdischargeWieland often left his job position to talk with other employees.Wieland's testimony concerning these matters follows.According to Wieland,Denton was critical of his work and treated him unfairly.On January 25, 1954,about 10 minutes before the end of the shift, Wieland went to his car to put hisraincoat in it, and as he turned to go back to the mill saw Denton watching him.He approached Denton, asked why he continued to spy on him, and inquired if hiswork was not satisfactory.Denton answered that it had not been recently.A hotargument followed between the two and, at Wieland's suggestion, both went to theoffice of Roland Vesper, assistant superintendent.Each told Vesper his version ofthe difficulties that had arisen between them, with the result that Wieland was trans-ferred to the shift of another foreman, Lee Knickerbocker. In early February 1954,Wieland was offered an opportunity to drive a salt truck for the Respondent betweenDurango and Montrose, Colorado.According to Wieland, this job was an arduousone entailing long hours, but was desirable in that he worked alternate weeks only.After I week. Wieland decided that the job was too much for him so he asked forand received a transfer back to the mill under Knickerbocker. In March, Wielandand his partner, Kay Bacus, were told by Hermes that a press was ready to pull.This.task was one routinely performed by Wieland and Bacus upon notice eitherof Hermes or the shift foreman.Wieland testified that he and Bacus jokingly toldHermes that they were too busy to do the job and didn't feel like doing it.Hermesleft and in a few minutes Wieland and Bacus Pulled the press. In June at the requestof another employee, Carlos Archuleta,Wieland relieved him on Archuleta'sassertion that he had not yet had time for lunch.According to Wieland, Archuletawas absent from his post for about an hour and a half and during this absenceWieland learned that Archuleta had already had his lunch.Wieland spoke angrilyto Archuleta on the latter's return and said that Archuleta's conduct could cause himto lose his job.Wieland reported the matter to Edward Lambert who was on-thisoccasion acting as shift foreman.Lambert testified that he did not report theincident to anyone as he considered it too trifling for notice.Wieland signed anapplication for membership in the Union in early September. Sometime after thathe approached a fellow employee, Amado B. Cordova, and accused the latter ofbacksliding in his union allegiance.,Cordova denied the charge.Wieland toldCordova that the Respondent blamed the Mexican employees for the appearance ofthe Union in the mill and advised him that it would be safer for Cordova to supportthe Union; if the Union failed in its organizing drive Cordova might lose his job.Sometime in September Wieland heard that another employee, Donald Cowan, had 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDreported him and four other workers to management as union members.Wielandtaxed Cowan with this information and Cowan denied that there was substance to it.Wieland then went to Foreman Knickerbocker and inquired if the chargewas true.Knickerbocker said it was not.Wieland apologized to Cowan for the rough andintemperate language which had accompanied his accusation. In early October,according to Wieland, Foreman Knickerbocker asked him what he had heard aboutthe Union and what he knew about it.Wieland answered, "Nothing."On October22 or 23, still according to Wieland, Superintendent Maxwell and Foreman Knicker-bocker came to him on the job and asked what he had to say for himself.Wielandreplied, according to his testimony, that he had nothing to say abouthis union'activities.Maxwell then suggested that Wieland come to his office or to his hometo talk.Wieland said he would think it over, but did not accept the invitation.OnNovember 2, as a representative of the Union, Wieland attended a preelection con-ference with representatives of the Respondent, and on November 3 was the Union'sobserver at the polls.That evening Wieland telephoned his foreman to tell himthat he did not feel well enough to report for work on the midnight shift for whichhe was scheduled and was given permission to be absent.The next night Wielandreported at the mill and began work at midnight.After about 10 minutes, ForemanKnickerbocker came to him and told him that he had been discharged.I credit Maxwell's testimony that on August 1 he had no reason to believe, anddid not, that Wieland was identified with any movement to organize Respondent's 0employees into the Union. 1 am not persuaded, however, that he entertained atthat time any serious purpose to discharge Wieland.Had Wieland been in earlyAugust the "problem child" that Maxwell described in his testimony I do not believethat a vague and insubstantial fear that his discharge might be misinterpreted wouldhave stayed Maxwell's hand.The conduct of Maxwell and other lesser represent-atives of management after the union campaign got under way was not marked b}any concern that Respondent's employees might infer that Respondent held themovement in disfavor.Maxwell himself told an employee of the unhappy resultto be expected from a union victory and his foremen were busily engaged in threat-ening the employees with sharply reduced earnings in such an eventuality.Maxwell soon learned where Wieland's interest was directed when, in early Oc-tober, he heard that Wieland was urging and perhaps threatening Cordova to con-tinue as a union supporter.I do not know what to make of the encounter of Max-well andKnickerbocker with Wieland on October 22.Accepting Maxwell's testi-mony in the matter, I do not understand his eagerness to accommodate Wieland inarranginga place for a confidential talk if the decision to make the discharge hadalready been made.On the other hand, if Maxwell had a purpose to seek Wielandout to convey some message, it seems unlikely that he would have foregone thatpurpose because Wieland was unwilling to talk while at the mill. I do not acceptWieland's testimonial suggestion that Maxwell's approach was one which indicatedan intent to inquire into Wieland's union activitiesThe record, in my opinion,does not supply an answer as to the design of any of the participants on this occasion.It is by no means improbable that Maxwell's account is the accurate one but, if so,nothing turns upon it except as the credibility of Wieland may be affected.As Iview the evidence, however, Wieland's credibility is not of controlling importance.On November 4 or 5 Maxwell wrote a summary of Wieland's work history con-taining an account of some of Wieland's difficulties with other employees in justifica-tion of the discharge. I attach no significance unfavorable to the Respondent to thecircumstance that for Maxwell to have written such a summary concerning a dis-charged employee was unique.Wieland was a special case.He was so prominentlyidentified with the unsuccessful union campaign that Maxwell probably anticipatedthat the discharge would not pass unchallenged.But the summary is interesting initself for it provides what I consider to be a certain clue as to the credit to be affordedMaxwell's testimony.In it Maxwell,purporting to recite information received fromForeman Knickerbocker, says that Wieland threatened to have Carlos Archuleta firedif he did not do as Wieland directed and that Wieland was assigned to help Archuleta.The incident referred to did not happen while Knickerbocker was at work, there is noevidence that Wieland was assigned to help Archuleta, and no testimony that Wielandtried to have Archuleta follow Wieland's orders.The Hermes' incident appears tobe recited with some accuracy.The assertion that Wieland was transferred fromwork on the soda ash bin because of inability to get along with his fellows is notsupported by any evidence.Wieland's supervisor,Prior,testified thatWieland'stransfer came after the work was completed and when there was no longer need forhim on the maintenancecrew.There isno evidencethatWieland at anytime saidthat he could not get along with Knickerbocker and desired a transfer for that reason.Paxton testified that in July 1954,Wieland asked for a transfer to Paxton's shift but ,VANADIUM CORPORATION OF AMERICA,INC.443no complaintconcerning Knickerbocker or the employees on the latter's shift wasvoiced.The job record of Wieland contained in this summary appears to be intendedto establish the attempts by the Respondent to find a place where Wieland would fit.It does not do so.Other than the transfer effected by Vesper in January 1954, becauseWieland and Denton did- not get along, the job listing indicate no more than thatWieland tried the trucking job and was used to some extent to substitute for employeeson vacation.The summary bespeaks an attempt to dredge up old occurrences, addsome color, and offer them as motivating factors. I am convinced that they were not.There is substance to the assertions that Wieland was quick to resent conduct onthe part of others which he considered, justifiably or not, to affect him adversely.The evidence convinces me that on some occasions he threatened to chastise otheremployees for reasons which are unappealing and that he found occasion to com-plainabout the work assigned him as well as the character of supervision that theRespondent provided.That an attitude of persistent fault-finding coupled with anaggressive and truculent disposition would make one an undesirable employee hardlyneedsto be argued.This is the drawing of Wieland that the Respondent presents.Wieland .denied some of the testimony, particularly concerning criticisms of Cookand attempted in other cases to justify the conduct attributed to him.Upon a con-sideration of all the evidence concerning Wieland, I am convinced that the Respondentcould have had reason to complain of his conduct, that he did evidence dissatisfactionuponoccasion with the work assigned him, and that he was quickly moved to the pointof uttering angry threats toward some of his fellow employees upon provocationwhich seemsmeager.However, I am unconvinced that these considerations wereoperative in making the decision to discharge him.Wieland's personality was knownto the Respondent no later than in January 1954 when he had his dispute with Denton,yet he was permitted to continue at work. Since then, excepting only the week on thetrucking job, he was under Knickerbocker's supervision.Knickerbocker's testimonyconcerningWieland is that in July he told Maxwell that Wieland was troublesome inhis relationswith other employees but he advanced no complaint even in that respectconcerning Wieland after that date.According to Knickerbocker, in the fall of 1954,Wieland did do a lot of visiting and talking to other employees during working hours,but there is no evidence that Wieland neglected his work on that account and Knicker-bocker found no occasion from August to November 4 to discuss with Maxwell thequestionof Wieland's discharge.That Respondent was highly antagonistic to the development of sentiment amongthe employees favoring the Union has been noted and the unlawful efforts to dissuadethem from making such a choice have been recited. I consider the discharge ofWieland to be an act growing out of and motivated by that antipathy.Wieland wasIof the 2 employees most notably union supporters.How better to emphasize tothe employees the dangers accompanying the assertion 'of rights guaranteed by theAct than to make an example of one who notoriously had done so. Not alonedid the discharge provide an example which might well deter others from expressingan interest in self-organization but it also removed from the ranks of Respondent'semployees one who in the future might attempt to rekindle the flame of unionsentiment.That these were the considerations which moved Maxwell to accomplishWieland's discharge, I have no doubt and so find .4By, the discharge of Wieland because of his activity in behalf of the Union theRespondent discouraged membership in a labor organization and thereby violatedSection 8 (a) (3) of the Act. By the discharge, the Respondent interfered with,restrained, and coerced employees in the exercise of rights guaranteed in Section 7of the Act and thereby violated Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent described in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,.and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.4Had Wieland's discharge been made merely to effectuate a considered decision arrivedat 3 months before, as Maxwell testified, one would expect that Wieland would havebeennotified at the end of his shift that his employment had been terminated. If for anyreason this course was impractical, it would seem that he would have been notified notto report.InsteadWieland was permitted to make the trip to the mill at midnight inexpectation of working and was then sent away.By slamming the door in Wieland'sface in this fashion, Maxwell evidenced a bitterness and a sort of vengeful spirit not tobe explained by the reasons he gave for the discharge 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies and purposesof the Act.Having found that the Respondent discriminated in regardto thehire and tenureof employmentof Latchawand Wieland, it willbe recommendedthat theRespondentoffer to each of them immediateand fullreinstatement to their former or substan-tially equivalent positions,5without prejudice to their seniority or other rights andprivileges and make themwhole for anyloss of pay sufferedby themas a resultof the discrimination,by payment to each ofthem of a sum of money equal to thatamount eachwould haveearned from the date of his discharge to the date he isoffered reinstatement,less his net earnings 6 to be computed on a quarterly basisin the manner establishedby theBoardin F.W. Woolworth Company,90 NLRB289, 291-294.Earnings in one particular quarter shall have no effect upon theback-pay liability for any othersuch period.Itwillalso be recommended that theRespondent make available to the Board, upon request,payrolland other recordsto facilitate the, checking of the amountof back pay due.As the unfair'laborpractices committedby theRespondent were of a,characterstriking at the roots of employee rights safeguardedby the Act anddisclose apropensity on its part to continue,although not necessarilyby the samestratagemsand devices,to defeat self-organization of its employees,itwill also be recommendedthat the Respondent be ordered to cease and desist from infringing in, any mannerupon the employee rights guaranteed in Section7 of the Act.Uponthe basis of the foregoing findings of fact, and the entirerecordin the case,Imake the following:CONCLUSIONS OF LAW1.UnitedSteelworkersof America, CIO, is alabor organization within themeaning of Section2 (5) of the Act.2.By discriminating in regardto the hireand tenure of employmentof LloydLatchaw andEltonWieland, therebydiscouragingmembership in United Steel-workers of America, CIO,-the Respondent has,engaged . in unfairlaborpracticeswithin the meaning of Section 8 (a) (3) ofthe Act.3.By the discharges and by threatening reduced earnings,withdrawal of privilegesand less sympathetic treatment,and by prophesyingdiscriminatory treatment, ofunion sympathizers,the Respondent has interferedwith,restrained,and coerced itsemployees in the exercise of rights guaranteed in Section7 of theAct and has therebyviolated and is violating Section 8 (a) (1) oftheAct.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]5 TheChaseNational Bank of the City of New York, San Juan, Puerto Rico,Branch,65 NLRB 8279 CrossettLumber Company,8 NLRB 440, 497-498Mrs. Baird's Bakeries, Inc.andChauffeurs,Teamsters&HelpersLocal Union No. 47, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL,Petitioner.Case No. 16-RC-1597. October 17, 1955SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONOn April 19, 1955, pursuant to the Board's Decision and Directionof Election in the above-entitled proceeding,' an election by secret bal-'Not reported in printed volumes of Board Decisions and Orders.114 NLRB No. 83.